Krivosha, C.J.,
concurring in part, and in part dissenting.
I find that while I concur with the majority of the court in affirming the conviction in this case, I must dissent from the majority’s action in modifying the sentence imposed by the trial court. I believe that in doing so we unnecessarily add to the confusion. We have heretofore declared in a host of cases that this court will not reduce a sentence imposed by the trial court within statutory limits absent evidence of an abuse of discretion. See, State v. Bosak, 207 Neb. 693, 300 N.W.2d 201 (1981); State v. Kelly, 207 Neb. 295, 298 N.W.2d 370 (1980); State v. Hortman, 207 Neb. 393, 299 N.W.2d 187 (1980); State v. Glover, 207 Neb. 487, 299 N.W.2d 445 (1980); State v. Janis, 207 Neb. 491, 299 N.W.2d 447 (1980); State v. French, 206 Neb. 92, 291 N.W.2d 248 (1980); State v. Weik, 206 Neb. 217, 292 N.W.2d 289 (1980); State v. Packett, 206 Neb. 548, 294 N.W.2d 605 (1980); State v. Tipton, 206 Neb. 731, 294 N.W.2d 869 (1980); State v. Crouch, 205 Neb. 781, 290 N.W.2d 207 (1980); State v. Kincaid, 203 Neb. 495, 279 N.W.2d 152 (1979); State v. Robinson, 202 Neb. 210, 274 N.W.2d 553 (1979); State v. Welsh, 202 Neb. 249, 275 N.W.2d 54 (1979); State v. Steed, 201 Neb. 120, 266 N.W.2d 240 (1978); State v. Freeman, 201 Neb. 382, 267 N.W.2d 544 (1978); State v. Brown, 201 Neb. 536, 270 N.W.2d 318 (1978); State v. Kerns, 201 Neb. 617, 271 N.W.2d 48 (1978); State v. Stroud, 200 Neb. 27, 261 N.W.2d 777 (1978); State v. Davis, 200 Neb. 557, 264 N.W.2d 198 (1978); State v. Jackson, 200 Neb. 827, 265 N.W.2d 850 (1978). The above cases are but just a sample of the many to be found declaring the cited rule.
Having heretofore declared, without apparent exception, that absent an abuse of discretion we will not reduce a sentence imposed within statutory limits, I am unable to conclude the basis upon which we do so in this case. Apparently there was some argument by appellant that he was not in possession of the marijuana with intent to distribute and therefore not guilty of the *227crime. That matter, however, was resolved by the jury against appellant, and therefore, on appeal, we must assume that the jury found, beyond a reasonable doubt, that appellant was guilty of possession of marijuana with intent to distribute. I do not believe our action in this case does anything to aid either the trial courts or the prosecutors in handling such matters, but, to the contrary, only creates confusion and invites unmeritorious appeals to the court which will not prove to be successful. I would have affirmed the judgment in all respects.
I am authorized to announce that White and Hastings, JJ., join in this concurrence and dissent.